People v Ferreira (2020 NY Slip Op 04571)





People v Ferreira


2020 NY Slip Op 04571


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOHN M. LEVENTHAL
ROBERT J. MILLER, JJ.


2018-02541
 (Ind. No. 102/17)

[*1]The People of the State of New York, respondent,
vAkeily O. Ferreira, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel; Lauren Jaeb on the brief), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered February 1, 2018, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337; People v Polk, 179 AD3d 951). The defendant's valid waiver of his right to appeal precludes appellate review of his contention regarding the denial of his suppression motion (see People v Callahan, 80 NY2d 273; People v Garcia, 165 AD3d 1280, 1281; People v Corbin, 121 AD3d 803).
MASTRO, J.P., AUSTIN, LEVENTHAL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court